 


109 HR 2457 IH: Employee Ownership Opportunity Act
U.S. House of Representatives
2005-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2457 
IN THE HOUSE OF REPRESENTATIVES 
 
May 18, 2005 
Mr. Sanders (for himself, Mr. Manzullo, Mrs. Maloney, Mr. Rohrabacher, and Ms. Lee) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To amend the Community Reinvestment Act of 1977 to allow community reinvestment credit for investments and other financial support to enable employees to establish certain employee stock ownership plans or eligible worker owned cooperatives. 
 
 
1.Short titleThis Act may be cited as the Employee Ownership Opportunity Act. 
2.Community reinvestment creditSection 804 of the Community Reinvestment Act of 1977 (12 U.S.C. 2903) is amended by adding at the end the following new subsection: 
 
(d)Establishment of esops and ewocsIn assessing and taking into account, under subsection (a), the record of a financial institution, the appropriate Federal financial supervisory agency shall consider as a factor capital investments, loans, loan participation, technical assistance, and grants by the institution to support or enable employees to establish employee stock ownership plans or eligible worker owned cooperatives that are at least 51 percent employee-owned plans or cooperatives and employ low- to moderate-income workers..  
 
